Case 1:17-cv-06404-BMC-SMG Document 242-11 Filed 02/21/19 Page 1 of 2 PageID #: 7649




                         Exhibit 11
                                     Case 1:17-cv-06404-BMC-SMG Document 242-11 Filed 02/21/19 Page 2 of 2 PageID #: 7650

                                                                                                 7LPHVWDPS 'HYLFHWLPH
           &DWHJRU\           'LUHFWLRQ    5HPRWHSDUW\            5HPRWHSDUW\QDPH                                                                             &RQWHQW                                    7\SH   &DSWLRQ    )LOHVL]H   'XUDWLRQ
                                                                                                         
ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                    ϴͬϭϳͬϮϬϭϲϲ͗ϱϯ͗ϬϰWD        ⅓                                                                       dĞǆƚ                     N/A          N/A
                                                                 ͕  Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman                     ϴͬϭϳͬϮϬϭϲϲ͗ϱϯ͗ϬϬWD        Ⴧ                                                                       dĞǆƚ                     N/A          N/A
                                                                 ͕  Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                    ϴͬϭϳͬϮϬϭϲϲ͗ϱϮ͗ϱϯWD        ഷ                                                                       dĞǆƚ                     N/A          N/A
                                                                 ͕ Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                   ϴͬϭϳͬϮϬϭϲϲ͗ϱϮ͗ϰϵWD                 ƚŽůĚƵƐƚŚĞďĂƐŝĐƐďƵƚǁĞĂƌĞĚĞĨŝŶŝƚĞůǇĞǆĐŝƚĞĚĂďŽƵƚƚŚŝƐ   dĞǆƚ                     N/A          N/A
                                                                 ͕  Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                   Ⴧ,ŽǁŝĞີ෽                             ϴͬϭϳͬϮϬϭϲϲ͗ϰϱ͗ϭϲWD        ŽƵŐŝƌůƐŬŶŽǁǁŚĂƚƵƌŝŶĨŽƌ͍͍Ⴧ                                      dĞǆƚ                     N/A          N/A
ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                   ϴͬϭϳͬϮϬϭϲϲ͗ϯϰ͗ϭϴWD        ෬ಊ                                                                      dĞǆƚ                     N/A          N/A
                                                                 ͕             Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                    ϴͬϭϳͬϮϬϭϲϲ͗ϯϰ͗ϬϮWD        Kristina Hallman                                                        dĞǆƚ                     N/A          N/A
                                                                 ͕ Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                    Hillary Lawson                      ϴͬϭϳͬϮϬϭϲϲ͗ϯϯ͗ϯϲWD         Hillary Lawson                                                         dĞǆƚ                     N/A          N/A
ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                   Ⴧ,ŽǁŝĞີ෽                             ϴͬϭϳͬϮϬϭϲϲ͗ϯϯ͗ϮϲWD        tŚŽΖƐŶƵŵďĞƌŝƐǁŚŽΖƐ͍͍͍                                                dĞǆƚ                     N/A          N/A
ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                       Hillary Lawson                   ϴͬϭϳͬϮϬϭϲϲ͗Ϭϵ͗ϭϯWD        ,ĞůůŽ͊EŝĐĞƚŽŵĞĞƚǇŽƵĂƐǁĞůů჉                                       dĞǆƚ                     N/A          N/A
ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                    ϴͬϭϳͬϮϬϭϲϱ͗ϱϵ͗ϱϮWD        ,ŝŚƵŶŶ඲                                                                dĞǆƚ                     N/A          N/A
                                                                 ͕  Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                   Ⴧ,ŽǁŝĞີ෽                             ϴͬϭϳͬϮϬϭϲϰ͗ϱϮ͗ϰϵWD        EŝĐĞƚŽŵĞĞƚƵůĂĚŝĞƐ͊͊                                                 dĞǆƚ                     N/A          N/A
ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                                                        ϴͬϭϳͬϮϬϭϲϭ͗ϭϭ͗ϱϴD        ,ŽůĚƚĞǆƚƐƵŶƚŝů,ƌĞƐƉŽŶĚƐͲĚŽŶΖƚǁĂŶƚƚŽŽǀĞƌůŽĂĚŚŝƐƉŚŽŶĞ͊          dĞǆƚ                     N/A          N/A
ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                   ϴͬϭϳͬϮϬϭϲϭ͗ϭϭ͗ϯϬD        ඓඓැ                                                                     dĞǆƚ                     N/A          N/A
                                                                 ͕  Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                     ϴͬϭϳͬϮϬϭϲϭ͗ϭϭ͗ϮϭD        ೩ಊ෬‫⅓پ‬                                                                   dĞǆƚ                     N/A          N/A
                                                                 ͕ Hillary Lawson
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                KƵƚŐŽŝŶŐŵĞƐƐĂŐĞ                  Kristina Hallman͕                   ϴͬϭϳͬϮϬϭϲϭ͗ϭϭ͗ϭϬD        DĞĚŝĂͬϭϵϭϳϵϰϲϰϲϮϯͲ                                                      sŝĚĞŽ                    ϭ͘ϵϲD      ϬϬ͗ϬϬ͗Ϭϵ
                                                                 ͕ Hillary Lawson                                          ϭϰϳϭϯϵϰϯϰϭΛŐ͘ƵƐͬϳͬĂͬϳĂϭĞϲĐĞϲϯϳĂĂϳĐĐĚĐϯďϰϰĐĂϳďϵϲϰϯĐϴϳ͘ŵƉϰ
                                                           Ⴧ,ŽǁŝĞີ෽

ϭϮϲ͘Ez                /ŶĐŽŵŝŶŐŵĞƐƐĂŐĞ                                                        ϴͬϭϳͬϮϬϭϲϭ͗Ϭϵ͗ϱϰD        tĂŝƚĨŽƌ,ƚŽƌĞƉůǇͲŚĞΖƐƉƌŽďƚŝĞĚƵƉĂƚŵŽŵĞŶƚე                      dĞǆƚ                     N/A          N/A




                      CONFIDENTIAL                                                                                                                                                                  LAWSON-0203534
